Exhibit 10.2



Board of Director Compensation
(effective as of May 15, 2012)




Retainer:
Retainer fees are paid quarterly, at the end of each quarter. Fees are as
follows:
 
Annual cash retainer:
 


$115,000


 
Additional retainer for Lead Independent Director:
 


$25,000


 
Additional retainer for Audit Committee:
 


$10,000


 
Additional retainer for Audit Committee chair:
 


$20,000


 
Additional retainer for Comp Committee chair:
 


$15,000


 
Additional retainer for Gov Committee chair:
 


$10,000


 
Additional retainer for Policy Committee chair:
 


$7,500


 
 
Equity Grant:
Directors are awarded an annual equity grant of $130,000 in deferred stock
units, awarded quarterly. The deferred stock units will be paid at the
conclusion of board service, or earlier, as specified by the director, if he has
five or more years of service.
 
Directors may elect to defer payment of all or a portion of their cash retainer
fees and other annual committee retainer fees into the deferred stock unit
account.
 
 
Stock Ownership:
All directors are required to own Company stock in an amount equal to five times
the annual cash retainer, with such ownership to be achieved within five years
of the later of (i) May 18, 2011 or (ii) the director’s election to the Board.
Deferred stock units and Company stock owned outright by the director will count
towards this requirement.
 
 
Expenses:
Transportation
 
Ordinary and necessary business expenses will be reimbursed to traveling
directors after presentation of original receipts to the company. Directors will
be reimbursed for round trip first class air travel from the director’s regular
place of business or residence. Whenever possible, directors will be transported
to board meetings by our own company aircraft. Surface travel will be reimbursed
at the current mileage allowance for traveling executives. Currently, that rate
is 55 cents per mile, if the director is driving locally. Taxi service will be
reimbursed upon presentation of a receipt. Northrop Grumman arranges drivers
from an executive security service to transport directors between the airport
and the hotel currently in use and Northrop Grumman drivers transport directors
from the hotel to the meeting location.
 
Hotels
 
 
 
The Corporate Secretary’s office will make hotel arrangements for directors in
connection with the board and committee meetings. Drivers are available to
transport directors to the board and committee meetings. Directors may bill
their room charges directly to the Northrop Grumman master account that has been
established for director visits.



